Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election without traverse of claims 1-13 in the reply filed on March 2, 2022, is acknowledged.  
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is deemed proper and is therefore made FINAL.


Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 6-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 6, the phrase, “substantially flat” is indefinite.  It is unclear if the layers are flat or not.
In claim 7, the phrase, “substantially similar width” is indefinite.  It is unclear if the plurality of cuts have a similar width or not.
In claim 8, the phrase, “substantially similar direction” is indefinite.  It is unclear if the direction is the same or not.

Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S. 2016/0263722). 
	Nelson discloses a coated article (paragraphs 1-2, 7) comprising an abrading layer and a backing (first outer layer), where an image is projected on the surface areas by pixel using a cut technique, where repeated imaging along lines at multiple points on the abrading surface may be used (paragraph 53). Nelson disclose the article may be coated (paragraph 91) which is interpreted as the article having a coating (second outer layer). Nelson discloses the backing may contain various additives such as glass beads, where the backing may be a film having two or more discrete layers (paragraph 61), where at least one of the layers can function as a glass interlayer, as in claims 1-2, 4, 11-12.
	Concerning claim 3, Nelson discloses the article can having adhesive layers affixed to the backing (paragraphs 47-48).
	Concerning claim 6, Figure 1A of Nelson shows the first outer layer, second outer layer and interlayer are substantially flat, as shown below:


    PNG
    media_image1.png
    384
    555
    media_image1.png
    Greyscale
.


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 7-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. 2016/0263722). 
	Nelson is taken as above.  Nelson does not explicitly disclose the width of the cuts; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the article is carried out using material and process conditions (lasers) which are substantially identical to those disclosed by applicants. Therefore the article discussed above would be expected to meet the claimed cut width, as in claim 7.
	Concerning claim 8, the phrase, “plurality of cuts each form an incision…similar direction” introduces a process limitation to the product claim. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
Concerning claim 9, the phrase, “plurality of cuts extend from the first side of the interlayer and reach the second side of the interlayer” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
	Concerning claim 10, Nelson discloses clear coatings (paragraph 130).
Concerning claim 13, the phrase, “light source positioned to direct…of the interlayer” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
 
Claim Objections

8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited structure further including where the interlayer includes at least one of ultraviolet absorbing materials and fluorescent materials.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.




Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781